Citation Nr: 1517771	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  11-14 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability. 
 
2. Entitlement to service connection for a back disability. 

3. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected hypertensive vascular disease. 

4. Entitlement to an initial evaluation in excess of 30 percent for anxiety disorder (claimed as posttraumatic stress disorder (PTSD)). 

5. Entitlement to a compensable evaluation for multiple lipomas of the forehead and forearms. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2008, the RO granted service connection for an anxiety disorder (claimed as PTSD) and assigned a 10 percent evaluation, effective from August 13, 2007.  In pertinent part, the RO also denied claims for a higher evaluation for multiple lipomas of the forearms and forehead and service connection for bilateral knee and back disabilities.  

The RO denied service connection for diabetes mellitus, type II, in May 2009.  

In May 2011, the RO granted an increased rating of 30 percent for the anxiety disorder, effective August 13, 2007. But see, AB v. Brown, 6 Vet.App. 35 (1993).  

In March 2012, the Board reopened and remanded the claims pertaining to the bilateral knees and back.  The claims pertaining to higher ratings for lipomas and anxiety disorder and service connection for diabetes were also remanded for further development of the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for diabetes mellitus, type II, to include as secondary to hypertension, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The most probative evidence of record does not establish a nexus between the Veteran's degenerative joint disease of the knees and active service.

2. The most probative evidence of record does not establish a nexus between the Veteran's degenerative disc/joint disease and scoliosis of the lumbar spine and active service.

3. The Veteran's lipomas are not shown to have been productive of deep scars, scars causing limited motion and covering an area exceeding 6 square inches (39 sq. cm.), superficial scars (without a limitation of motion) with an area or areas of at least 144 square inches (929 sq. cm.), superficial and unstable scars, superficial and painful scars on examination, or a limitation of function.

4. The Veteran's anxiety disorder has been shown to have been manifested by symptoms such as insomnia, panic attacks, some memory/concentration problems, depressed mood, and anxiety, but not to have been productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1. The criteria for service connection for degenerative joint disease of the bilateral knees have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2. The criteria for service connection for a back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3. The criteria for a compensable rating for lipomas of the forearms and forehead have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805, 7819 (2008, 2014). 

4. The criteria for an initial disability rating in excess of 30 percent for anxiety disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic Code 9400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.  Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran October 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content, as to all claims.  With respect to the Dingess requirements, in the October 2007 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting a veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The Veteran's service treatment records were obtained and are associated with the claims folder.  VA treatment records, including those referenced by the Board's March 2012 remand, are associated with the file.  Private treatment records, including those referenced by the Board's March 2012 remand, are also associated with the claims file.  The RO made efforts to obtain copies of Social Security Administration (SSA) records for the Veteran but received a negative response from SSA in December 2009 that such records did not exist, or had been destroyed.  The RO notified the Veteran of the negative response from SSA.  Based on the RO's efforts and the response from SSA, the Board finds that any further efforts to obtain SSA records would be futile.  

In compliance with the Board's March 2012 remand instructions, VA provided examinations in April 2012 to obtain medical evidence as to the nature and likely etiology of the claimed bilateral knee and back disabilities.  Contemporaneous examinations for the skin and psychiatric disorder claims (increased ratings) were also obtained.  All of the examinations are adequate because the exams were performed by a medical professional based on review of claims file and a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners considered the Veteran's reported medical history and lay statements concerning all disabilities and, with respect to the service connection claims, provided a medical opinion as to whether the claimed disabilities were related to service.  All of the examination reports are fully descriptive.  Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained for these issues. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). 

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that no reasonable possibility exists that any other assistance would aid in substantiating the claims and VA met its duty to assist the Veteran.  The Board also finds compliance with the prior Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

1. Service connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). 

However, recently, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as arthritis. 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995)

Agent Orange Exposure Claim

At this juncture, the Board notes that the Veteran has alleged that he was exposed to herbicide while in-service.  

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Certain diseases shall be service-connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied. 38 C.F.R. § 3.309(e). 

The Veteran's currently diagnosed knee and back conditions are not diseases that are presumed to be related to Agent Orange exposure.  Service connection may still be warranted if the disorders are nevertheless found to be related to Agent Orange exposure. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, however, there is no probative evidence that the Veteran was exposed to herbicides during his service in the Navy.  

Specifically, the Veteran's service was solely on a ship in Vietnam waters and the Veteran does not contend, nor does the evidence show that he ever set foot on land in Vietnam.  The Veteran asserted on a VA Form 21-4138 in March 2011 that he was exposed to herbicides during his service on the USS ORLECK (DD-886) when it was in the Vietnam waters.  He did not contend that he ever went inland in Vietnam, or that the ship operated in "brown waters." See also, VA Form 9.  Service personnel records confirm that he had service aboard the USS ORLECK from December 1963 to September 1967.  

In connection with the Veteran's claim, the U.S. Army & Joint Services Records Research Center (JSRRC) submitted a memo that it could provide no evidence to support any claim of exposure to tactical herbicide agents while service aboard a Navy ship during the Vietnam era.  The JSRRC also noted that, with respect to the USS ORLECK, the record showed that it was in the coastal waters of Vietnam but that the records would not note routine individuals arriving or going ashore.  

In addition, the NPRC indicated that it could not determine whether the Veteran had in-country service, but that the Veteran served aboard the USS ORLECK that was in the official waters of Vietnam from July 5, 1965 to July 17, 1965.  

More recently, a request was also sent to the Defense Personnel Records Information Retrieval System (DPRIS).  The DPRIS report noted that it had reviewed the command histories for the USS ORLECK and that there was no evidence that the ship had docked or went up river in Vietnam for the relevant time period.  

The Board notes that a "ships list" identifying the Navy and Coast Guard ships associated with service in Vietnam and exposure to herbicide agents state that the USS Orleck operated on Mekong River Delta during July 1969.  Again, the Veteran's personnel records indicate that he served aboard the USS Orleck from 1963 to 1967; as his service on the ship was prior to July 1969, he cannot establish exposure to herbicides by the mere fact that the ship was close to the shore. See Public Health, http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp (last updated January 2014).

After reviewing all the lay and medical evidence, including the Veteran's statements asserting exposure to herbicides in service, the Board finds that the weight of the probative evidence demonstrates that the Veteran did not have actual exposure to an herbicide agent in-service.  The most probative evidence of whether or not the Veteran was exposed to Agent Orange during his service on the USS ORLECK are the findings from the JSRRC, NPRC, and DPRIS due to the complexity of the issue of whether service aboard a ship only would have likely exposed an individual to herbicides.  As such, having reviewed the evidence of record, the Board finds that the weight of evidence is against the conclusion that the Veteran had herbicide exposure while in service.  Because the Board finds that the Veteran was not exposed to herbicides while in service, his claims that are based on such presumptive exposures during service are without merit and are denied.

a. Bilateral Knees

The Veteran seeks service connection for a bilateral knee disorder.  He has asserted that his current knee disorders, diagnosed as bilateral degenerative joint disease, are due to knee injuries sustained in-service; alternatively, he contends that his bilateral knee disorder is due to exposure to herbicides.  As discussed immediately above, the evidence in this case has not established any such exposure; accordingly, the Board will forgo any further discussion of entitlement on this basis.  

The Veteran's enlistment examination showed that he had scars of the left and right knees, but a previous knee injury, surgery, or disability was not noted or endorsed.  In January 1986, prior to the Veteran's retirement from service, he complained of having then or ever having cramps in the legs. 

Following service, a December 1986 VA examination report reflects that the Veteran complained of bilateral knee pain with flexion for the past year or more.  The pain went from the knee joint down to the thigh.  He also complained of occasional locking.  He did not recall any injury.  X-ray examination of the knees was normal.  The diagnosis was painful knees.  

VA treatment records and examination reports dated from 1999 to 2000, and 2006 to 2012 are negative for any specific treatment for the knees, with the exception of a November 2009 treatment note in which the Veteran had reported left knee pain with onset 6 months prior.  No diagnosis was provided. 

The Veteran underwent a VA knee examination in April 2012.  The pertinent diagnosis was mild bilateral knee degenerative joint disease.  The Veteran reported that he had banged his knees on mess hall tables, stairs, and ladders during rough seas in-service in his capacity as a mess hall administrator.  He stated that he was treated in-service for knee problems but he believed that records of treatment were lost.  The examiner noted that the Veteran had checked "no" as to having any arthritis, painful/trick or locked knee on his separation examination.  He also noted that the post-service 1986/1987 VA examination x-ray reports noted normal knees, bilaterally.  After review of the Veteran's STRs, post-service records, and statements concerning onset, the VA examiner opined that the bilateral knee condition was not likely the result of military service, but rather the result of normal aging that has not been accelerated beyond normal by military service.  The examiner explained that his rationale was based on the STRs and claims file - particularly the military discharge, C&P examinations and radiology results, physical examination, recent radiologic findings, and the examiner's own clinical experience.  The examiner further noted that the current X-ray studies specifically showed early degenerative arthritis of the bilateral knees and that such findings were consistent with normal aging and were not described on bilateral knee x-rays from the C&P examination in 1986

Analysis 

In this case, the record does reflect a current bilateral knee diagnosis, characterized as mild degenerative joint disease. See April 2012 VA Knee Examination Report.  However, after thorough consideration, the Board finds that the weight of the evidence is against the claim of entitlement to service connection for a bilateral knee disability.  

With respect to service connection on direct incurrence basis, STRs are silent as to complaints, treatment, or diagnoses relating to the knees.  The Board acknowledges the Veteran's assertions that he was examined for knee problems at the Navy medical facilities in Subic Bay and that such records were lost. See, e.g., April 2012 VA Knee Examination Report.  As an initial matter, the Veteran's complete STRs are of record.  Moreover, even assuming, arguendo, that he was treated for knee problems while in Subic Bay (which, according to his SPRs was in 1967), any such knee problems suggest that they were acute and transitory in nature as the remainder of his STRs fail to document any ongoing/chronic issues with his knees and the separation examination was normal in this regard.  Again, the Veteran expressly denied having "trick" or locked knees or arthritis on the separation Report of Medical History, and the contemporaneous separation reflected a normal clinical evaluation of the knees.  The foregoing evidence preponderates against a finding that a chronic bilateral knee disability, namely arthritis, was incurred in-service.  

Additionally, the only medical opinion of record addressing the etiology of the bilateral knee disability is against the Veteran's claim for service connection.  The Board assigns great probative value to the April 2012 VA examiner's opinion. See Prejean v. West, 13 Vet. App. 444 (2000).  Indeed, the examiner reviewed the claims file, noted the Veteran's reported history, and provided a negative nexus opinion and related the Veteran's disabilities to age-related changes.  There are no medical opinions of record which contradict the VA examiner's findings and conclusions.  

Based on the foregoing, service connection is not warranted on a direct incurrence basis as the most probative evidence of record does not relate the Veteran's knee disabilities to active service.  

With respect to assertions of continuity of symptomatology since active service, the Federal Circuit held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  Walker, supra.  Arthritis is recognized as a chronic condition and the Board will consider service connection on the basis of continuity of symptomatology. 38 C.F.R. § 3.309(a).  

In his initial application for compensation and/or pension, the Veteran indicated that his knee disorders (claimed as "2 leg locked") began in June 1986 while serving on the USS Moosbrugger.  In the December 1986 C&P examination report, he stated that his knee problems began one year prior and he denied any prior knee trauma/injury.  In a 2009 VA treatment record, he reported the onset of knee pain as 6 months prior.  Subsequently, during the April 2012 VA examination, he stated that his knee problems began while he was in Subic Bay, which, according to his SPRs was in the 1960s.  

Due to conflicting statements regarding onset, the Board cannot find the Veteran credible with respect to his reports of chronic knee pain since active service. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest . . . [and] inconsistent statements. . . ."); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  In essence, with respect to his assertions of chronic knee pain since service, the Board can not find the Veteran credible and the weight of the evidence is against a finding of continuity of symptomatology.  In this respect, the Board assigns great probative value to the separation report of medical history that shows that the Veteran denied any swollen or painful joints and denied a trick or locked knee.  The Board does not find it reasonable that the Veteran would be experiencing such pain and deny it on separation from active service.  Indeed, the Veteran reported symptoms related to his skin lipomas, leg cramps, and hypertension, but did not report other symptoms. See AZ v. Shinseki, 731 F.3d at 1315-18 (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. at 224 (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Thus, while the Veteran now states that he had knee pain during and since service, he essentially provided a contrary statement at separation from active service. See Caluza, supra.  

In fact, the record does not document any chronic bilateral knee disability until 2012, over 26 years since the Veteran's discharge from service.  Again, the December 1986 C&P examination noted complaints of knee pain with flexion, but x-rays and physical examination of the knees were normal and no chronic knee disability was found at that time.  Thereafter, the record is entirely silent for knee problems until 2009 (nearly 23 years after separation), at which time the Veteran endorsed having left knee pain for the past 6 months.  The Board notes that the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection (and the Veteran's claims of continuity). See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In any event, any relationship between the current knee disability and any symptoms of knee pain experienced over the years must be established by medical evidence because knee pain may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, the medical opinion evidence indicates that there is no such relationship.  As such, service connection on the basis of continuity of symptomatology is simply not warranted. 38 C.F.R. § 3.303(b). 

Lastly, the evidence in this case does not reflect arthritis within one year after separation from service.  The Veteran has stated that he had knee pain, but he is not competent to diagnose himself with arthritis as such involves an internal process not ascertainable by simple lay observations.  Moreover, knee x-rays conducted six months after separation from service in December 1986 were normal.  The medical evidence does not reflect findings of arthritis until many years after separation from active service.  Service connection on a presumptive basis is thus not warranted. See 38 C.F.R. §§ 3.307, 3.309 (2014).  

The Board recognizes the Veteran's statements that his knee disabilities are related to active service.  While lay persons are competent to describe lay-observable symptoms, they are not competent to provide opinions as complex as whether arthritis of the knees manifesting after service is otherwise etiologically related to an incident of service.  The Veteran has not been shown to possess the requisite medical training or knowledge to opine as to the medically complex question of the cause of his arthritis. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Moreover, the Board attributes the most probative value to the April 2012 VA examiner's opinion.  The examiner has medical expertise, reviewed the claims file, and provided a negative nexus opinion supported by well-reasoned rationale.

In sum, the most probative and credible evidence of record does not support a finding of a relationship between the Veteran's degenerative joint disease of the knees and active service.  The preponderance of the evidence is against the claim for service connection.  The benefit-of-the-doubt doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim is denied.

b. Back 

The Veteran seeks service connection for a back disorder.  He has asserted that his current back disorders, variously diagnosed, are due to various injuries sustained in-service, to include as the result of being hit by waves on deck and while serving in food service for 27 years. See April 2012 VA Examination Report.  Alternatively, he contends that his back disorders are due to exposure to herbicides.  As discussed immediately above, the evidence in this case has not established any such exposure; accordingly, the Board will forgo any further discussion of entitlement on this basis.  

Service treatment records reflect that the Veteran was involved in a motor vehicle accident (MVA) in May 1978; probable injury to the neck/cervical spine (i.e., whiplash) only was noted.  STRs are otherwise unremarkable for complaints, treatment, or diagnoses relating to the back. 

Following service, a December 1986 VA examination report noted complaints of back pain with hyperextension.  X-ray examination of the lumbar spine was normal.  The diagnosis was low back pain.  

The Veteran underwent a VA Agent Orange examination in March 2007.  He voiced no complaints regarding the back; objective examination did not reveal any abnormalities pertaining to the back.  

Private treatment records dated throughout 2007 and 2009 reflect that the Veteran's back was within normal limits (WNL) at all times.  

A 2008 VA lumbosacral spine x-ray report indicated complaints of pain, and heaviness in the lower extremities; diagnostic impression included mild lumbar scoliosis and degenerative spondylosis with degenerative sclerosis.  

The Veteran underwent a VA back examination in April 2012.  At that time, he reported that he sustained back injuries during service while serving on a battleship in the high seas.  He clarified that he was not claiming any related neck/cervical spine conditions.  After physical examination of the Veteran, the examiner provided the following diagnoses: (1) cervical strain, now resolved; (2) lumbosacral degenerative disc and joint disease without radiculopathy; and (3) mild lumbar scoliosis, a developmental condition of early adolescence.  

The examiner reviewed the Veteran's STRs and noted that he had marked "no" as to having any arthritis/recurrent back pain, etc., on his June 1986 separation examination.  He also noted that the separation examination made no mention of any residual neck conditions as a result of the May 1978 MVA.  Based on his review of the STRs and post-service treatment records, the VA examiner opined that the Veteran's in-service cervical strain/whiplash injury resulting from an MVA resolved without sequelae or residuals.  He also provided an opinion that the Veteran's lumbar spine degenerative joint/disc disease was not likely the result of military service, but rather the result of normal aging not accelerated by military service.  With respect to the Veteran's scoliosis, he opined that such condition was not the result of military service, and that scoliosis was not aggravated by military service according to the available objective documentation.  The examiner reasoned that there had been no objective documentation of lumbar conditions or injuries during service, and that the subjective complaints of low back pain during the post-service 1986 C&P examination were not found to have a diagnosable etiology.  Moreover, the lumbar spine x-ray at that time was normal.  The examiner noted that the radiologist likely accounted for the mild scoliosis as being "normal" at that time as scoliosis is "frequently identified incidentally in lumbosacral spine x-rays years after early adolescence."  He further opined that the lumbar scoliosis, discovered in 2008 was likely the result of the early adolescent development and in its mild form, was likely missed on the Veteran's enlistment examination and subsequent physical examinations during military service.  The examiner again stated that there was no objective documentation to indicate that scoliosis was aggravated by military service.  Provided rationale included review of medical literature, STRs, the claims file, VA treatment records, and radiologic studies, as well as the examiner's own clinical experience. 

Analysis 

In this case, the record does reflect current back diagnoses, characterized as lumbosacral degenerative disc and joint disease and mild lumbar scoliosis (a developmental condition of early adolescence). See April 2012 VA Spine Examination Report.  However, after review thorough review of the evidence outlined above, the Board finds that the weight of the evidence is against the claim of entitlement to service connection for a back disability.  

[Parenthetically, the Board notes that the Veteran is not presently claiming service connection for a cervical spine/neck condition; this was confirmed by the Veteran in the April 2012 VA thoracolumbar examination report and the "resolved" cervical strain diagnosis provided by the VA examiner.]

With respect to the Veteran's lumbar degenerative disc and joint disease, the Board finds that the evidence of record does not support finding that the Veteran developed such disorder within service or within one year of service.  Indeed, STRs are completely silent as to complaints, treatment, or diagnoses pertaining to the lumbar spine and/or arthritis.  As noted above, the Veteran sustained a whiplash injury to his neck/cervical spine in May 1978, but there is no indication or suggestion that the lumbar spine was involved or otherwise impacted.  The Veteran has also asserted that he injured his back when he was hit by waves while serving on a ship.  At the time of the June 1986 separation examination, the Veteran's spine was clinically normal.  In his separation report of medical history, the Veteran also denied having recurrent back pain, arthritis or rheumatism, as well as bone, joint or other deformity.  The foregoing evidence preponderates against a finding that a chronic back disability, namely, degenerative joint/disc disease of the lumbar spine, was incurred in-service.  

Moreover, the only medical opinion of record addressing the etiology of lumbar DDD/DJD is against the Veteran's claim for service connection.  The Board assigns great probative value to the April 2012 VA examiner's opinion. See Prejean, supra.  Indeed, the examiner reviewed the claims file, noted the Veteran's reported history, and provided a negative nexus opinion and related the Veteran's degenerative joint/disc disease to age-related changes.  There are no medical opinions of record which contradict the April 2012 VA examiner's findings and conclusions.  

Based on the foregoing, service connection is not warranted on a direct incurrence basis as the most probative evidence of record does not relate the Veteran's lumbar degenerative joint and disc disease to active service.  

With respect to assertions of continuity of symptomatology since active service and entitlement under 38 C.F.R. § 3.303(b), the Board notes that the Veteran has variously asserted that he has experienced back pain since service.  He is competent to report as to the onset and continuity of his back symptoms.  Nevertheless, the weight of the evidence is against a finding of continuity of symptomatology.  

In this respect, the Board assigns great probative value to the separation report of medical history that shows that the Veteran denied any swollen or painful joints, arthritis, and recurrent back pain.  As with the claimed knee disabilities, the Board does not find it reasonable that the Veteran would be experiencing back pain and deny it on separation from active service.  Indeed, the Veteran reported symptoms related to his eyes, skin lipomas, leg cramps, and hypertension, but did not report other symptoms. See AZ, supra; see also Buczynski, supra.  Thus, while the Veteran now states that he had back pain during and since service, he essentially provided a contrary statement at separation from active service; this effectively diminishes the credibility of his present statements regarding continuity of symptoms. See Caluza, supra.  

Moreover, the record does not document any chronic back disability or arthritis of the lumbar spine until 2008, over 22 years since the Veteran's discharge from service.  Again, although the December 1986 C&P examination noted a complaint of low back pain, x-rays and physical examination of the spine were normal and no chronic low back disability was found at that time.  Thereafter, the record is entirely silent for back problems until 2008, at which time x-rays showed degenerative changes and mild scoliosis.  The Board notes that the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection (and the Veteran's claims of continuity). See Maxson supra.  In any event, any relationship between the current back disability and any symptoms of back pain experienced over the years must be established by medical evidence because back pain may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, the medical opinion evidence indicates that there is no such relationship.  
Based on the foregoing, service connection for arthritis of the low back on the basis of continuity of symptomatology is simply not warranted. 38 C.F.R. § 3.303(b). 

With respect to presumptive service connection for arthritis, the evidence in this case does not reflect lumbar spine arthritis within one year after separation from service.  The Veteran stated that he had back pain, but he is not competent to diagnose himself with arthritis as such involves an internal process not ascertainable by simple lay observations.  Moreover, spine x-rays conducted six months after separation from service in December 1986 were normal.  The medical evidence does not reflect findings of arthritis until many years after separation from active service.  Service connection on a presumptive basis is thus not warranted. 38 C.F.R. §§ 3.307, 3.309. 

Regarding the Veteran's lumbar scoliosis, this has been characterized by the April 2012 VA examiner as genetic/developmental condition.   

Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits. 38 C.F.R. §§ 3.303, 4.9 (2014).  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability. VAOPGCPREC 82- 90 (July 18, 1990), 55 Fed. Reg. 45711 [a reissue of General Counsel opinion 01-85 (March 5, 1985)]. 

The VA General Counsel explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service. VAOPGCPREC 82-90.

According to VAOPGCPREC 82-90, "disease" has been broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, "defect" has been defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  Generally, a "disease" is considered to be a condition capable of improving or deteriorating, while a "defect" is not considered to be a condition capable of improving or deteriorating. Id. 

Here, the April 2012 VA examiner stated that the scoliosis is "likely the result of early adolescent development."  As such, it is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  In this case, however, it is not at least as likely as not that the Veteran sustained a superimposed injury to his back in service.  As noted above, the Veteran's service treatment records are negative and statements made years after the fact are not more persuasive than evidence contemporaneous to service that shows no complaints in service and at the time of separation.  

To the extent that the Veteran's condition may be considered a defect capable of worsening (see O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014) ("a congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect"), the Board finds that there is clear and unmistakable evidence that the condition pre-existed service and was not aggravated by service.  As noted above, the Veteran's scoliosis has been characterized by the April 2012 examiner as typical juvenile/adolescent developmental scoliosis.  Accordingly, the Board finds that despite the fact that the Veteran's scoliosis was not noted at entrance to service, it is clearly a pre-existing condition. The Board further finds that there is clear and unmistakable evidence that the Veteran's scoliosis was not aggravated by his service.  The April 2012 VA examiner concluded that the Veteran's scoliosis was not aggravated by his active service.  While the examiner did not use the language "clear and unmistakable" in the opinion, the Board find that this opinion, when combined with the other evidence of record, rises to the level of clear and unmistakable evidence.  Crucially, there is no credible evidence of in-service back problems.  Again, there are no complaints of low back pain/injury in the Veteran's service treatment records and no back or spine disabilities noted at separation from service.  The Veteran himself denied back problems at separation from service.  The Board can find no evidence from either VA or private treatment providers associating the Veteran's current low back problems with service.  In the absence of credible evidence of in-service back problems and a negative medical opinion, the Board finds that the conclusion to which reasonable minds could not differ is compelled that the Veteran's scoliosis was clearly and unmistakably not aggravated by service.

In so finding, the Board recognizes the Veteran's statements that his back conditions are related to active service.  While lay persons are competent to describe lay-observable symptoms, they are not competent to provide complex nexus opinions as to whether arthritis or scoliosis of the back is etiologically related to or aggravated by service.  The Veteran has not been shown to possess the requisite medical training or knowledge to opine as to the cause of his arthritis and scoliosis. See Kahana, supra.  Moreover, the Board attributes the most probative value to the April 2012 VA examiner's opinions.  The examiner has medical expertise, reviewed the claims file, and provided negative nexus opinions supported by well-reasoned rationale.

In sum, the most probative and credible evidence of record does not support a finding of a relationship between the Veteran's lumbar spine degenerative joint/disc disease or lumbar scoliosis and active service.  

2. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

a. Anxiety Disorder

The Veteran is currently service-connected for anxiety disorder, rated as 30 percent disabling, effective August 13, 2007.  Generalized anxiety disorder is rated under Diagnostic Code 9400, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130. 

Under the provisions for rating psychiatric disorders, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes, and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record. See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  

According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id. 

A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id. 

The Court has found that certain scores may demonstrate a specific level of impairment. See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both observing that a GAF score of 50 indicates serious impairment). 

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria. See 38 C.F.R. §§ 4.2, 4.126 (2010); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination. See 38 C.F.R. § 4.126.  

Factual Background

A December 2006 private treatment report reflects that the Veteran presented to the emergency department when he ran out of his prescription sleep medication, Ativan; objective examination was normal, but he voiced complaints of trouble sleeping/insomnia and anxiety.  The diagnosis was insomnia. 

A February 2007 VA psychiatry initial assessment noted reflects that the Veteran's anxiety was well controlled with Ativan.  He denied significant symptoms.  He denied any other issues or concerns.  He was noted as "coping well."  Objectively, eye contact was good; orientation, memory, thought processes, thought content, perceptions, insight, and judgment were all within normal limits and/or intact.  His mood was happy.  A GAF of 65 was assigned. 

Private treatment records dated throughout 2007 reflect complaints of nightmares, weird dreams, sleeping difficulties, and occasional panic attacks. 

The Veteran underwent a VA psychological examination in March 2008.  He reported no prior hospitalizations for his psychological disorder.  Current treatment included anti-anxiety medication with good results.  The Veteran endorsed anxiety but gave a "vague" account.  He denied suffering from significant depression or anhedonia.  The Veteran reported that he had been married for 42 years and described the marriage in positive terms.  He had close relationships with his three children.  He described having at least 10 friends.  He enjoyed walking, reading, listening to music, travel, and watching TV.  There was no history of suicide attempts.  

Objectively, the Veteran was clean, neatly groomed, and attentive toward the examiner.  His speech was unremarkable, spontaneous, clear, and coherent.  His affect was constricted.  Attention and orientation was intact.  Thought process and content were unremarkable.  Judgment and insight were normal.  Sleep impairment was noted.  There were no hallucinations, inappropriate or obsessive/ritualistic behaviors, or suicidal thoughts.  Impulse control was fair and there was no history of episodes of violence.  He was able to maintain minimum personal hygiene.  There were no problems with activities of daily living.  Memory was normal with the exception of recent which was described as mildly impaired.  The examiner noted that the Veteran retired in 2000 as a result of being eligible by age or duration of work.  The diagnosis was anxiety disorder.  A GAF score of 70 was assigned.  The examiner noted that the anxiety disorder was not serious enough to interfere with occupational or social functioning.  Prognosis was fair to good. 

A February 2008 VA psychiatric note reflected that the Veteran's anxiety was well-controlled with Ativan.  He denied significant symptoms of insomnia or depression; suicidal/homicidal thoughts were not endorsed.  He stated that he felt well, physically, and that he tried to live a healthy lifestyle with proper diet and exercise.  Objectively, he was clam, euthymic, oriented, and cognitively intact.  The assessment was generalized anxiety disorder with good medication response; a GAF of 65 was assigned.  

Private treatment records dated throughout 2009 reflected ongoing treatment for "PTSD" and complaints of "weird" dreams and occasional panic attacks. 

An October 2009 VA treatment report reflected that the Veteran's symptoms, including depression, anxiety, and insomnia, were well controlled with medication.  Objectively, he was described as pleasant, calm, euthymic, oriented, and cognitively intact.  The assessment was generalized anxiety disorder with good medication response; a GAF of 65 was assigned.  

An April 2010 VA psychiatric note reflected that the Veteran's medication continued to control the symptoms of anxiety and insomnia.  He denied suicidal/homicidal thoughts.  He reported that he was able to stop taking Celexa without recurrence of depression.  He denied other issues or concerns.  Objectively, he was described as pleasant, calm, euthymic, oriented, and cognitively intact.  The assessment was generalized anxiety disorder with good medication response; a GAF of 65 was assigned.  

A December 2010 VA psychiatric noted reflected that the Veteran had been mistakenly charged once for psychiatric medications and that such triggered a fear that VA had taken away his service connection.  It also triggered memories from combat with increased symptoms of depression and insomnia.  The Veteran reluctantly agreed to restart Celexa for depression.  Symptoms of anxiety were well controlled with Ativan.  He denied suicidal/homicidal ideations.  He reported that he felt "ok" physically, and that he had been doing well to keep medical problems well controlled.  He did endorse concerns of daughter's welfare.  Objectively, he was pleasant, calm, somewhat depressed, tearful at times, oriented, and cognitively intact.  The diagnosis was generalized anxiety disorder with good medication response and recurrence of depressive disorder NOS.  A GAF of 50 was assigned. 

A November 2011 reflected that the Veteran's symptoms were well-controlled with Ativan (anxiety/insomnia).  He reported that he felt "ok" physically and had been doing well to keep medical problems well controlled.  He stated that his daughter was living with him after things did not work out living with on/off boyfriend.  Objectively, he was pleasant, calm, euthymic, oriented, and cognitively intact grossly.  The assessment was depressive disorder NOS, and generalized anxiety disorder with good medication response.  A GAF score of 60 was assigned. 

A March 2012 VA psychiatric note reflected that the Celexa was effective for his depressive symptoms and Ativan controlled his symptoms of anxiety and depression.  He reported some stress with daughter mismanaging money from VA.  The examiner noted that he appeared to be coping "ok."  Objectively, he was pleasant, calm, euthymic; oriented, and cognitively intact.  The assessment was depressive disorder NOS, and generalized anxiety disorder with good medication response. A GAF of 60 was assigned. 

The Veteran underwent a VA psychiatric examination in April 2012.  The examiner diagnosed anxiety disorder and assigned a GAF score of 70.  The examiner described occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported that he was 64 or 65 years old when he last worked, and was laid off in 2001 due to "business getting slow."  He did not attempt to look for subsequent work.  His current treatment included Ativan and Celexa, which "help my thinking...I get too aggressive...calm me down."  He stated that he had never participated in counseling.  He denied any legal or behavioral history or substance abuse.  He described his family relationships as "fine."  He stated that he had ten or more close friends.  He reported that he enjoyed walking the dog, watching the news/sports, and going out to eat with his wife.  He reported intermittent problems with concentration.  Startle response was mild/below the threshold.    

Current symptoms included depressed mood and anxiety.  He reported that he was able to sleep approximately 7-8 hours per night (nightmares occurring 1 to 2 times per year), and that his energy was "good" but at times "weak."  He reported intermittent difficulty concentrating.  He denied current homicidal/suicidal ideations.  He also reported having a panic attack "quite a long time ago" when he ran out of medication.  There were no signs or symptoms of mania or psychosis.  He was alert and fully oriented.  He recalled 3/3 items and 2/3 after a delay of a few minutes.  The examiner noted that the Veteran continued to satisfy the criteria for anxiety disorder NOS and that symptoms included anxious mood and intermittent difficulty concentrating.  The examiner noted that there was no evidence of impaired occupational or social functioning associated with the anxiety disorder.   

Analysis

The Board finds that the evidence of record does not support a higher disability rating for the Veteran's service-connected anxiety disorder.  In order to meet the criteria for a higher rating, there would need to be evidence that the Veteran's service-connected anxiety disorder results in occupational and social impairment with reduced reliability and productivity.  However, in this case, the March 2008 VA examiner found that the Veteran's psychiatric disorder was not serious enough to interfere with occupational or social functioning (i.e., commensurate with a 0 percent evaluation under DC 9400), while the April 2012 VA examiner found that there was no evidence of impaired occupational or social functioning. See April 2012 VA Examination Report, p.12.  The April 2012 examiner additionally noted that there was occupational and social impairment due to mild or transient symptoms, or symptoms controlled with medication (i.e., commensurate with a 10 percent evaluation under DC 9400) in section 4(a) of the examination report.  

In any event, the evidence reflects that the Veteran has good relationships with his wife of more than 42 years and their children; that he has at least 10 close friends; and that he enjoys hobbies such as reading, listening to music, going out to eat with his wife, and travel.  During his VA examinations, he reported that he stopped working at the age of 64-65 due to slowing business and that he did not attempt to find employment thereafter; there is no evidence of record that shows that he has occupational impairment causing deficiencies in employment due to his service -connected anxiety disorder.  The Veteran has not asserted otherwise.  

This conclusion is additionally supported by the assigned GAF scores of 70 at his examinations and 60 and 65 in treatment records, reflecting mild to moderate symptoms.  The Board acknowledges that a GAF score of 50 was assigned on a single occasion in December 2010; this occurred after the Veteran was mistakenly charged for a prescription medication and this "triggered" a fear that his service-connected benefits had been discontinued.  Again, while important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment caused by such illness.  Rather, it is considered in light of all of the evidence of record. See Bowing, supra.  Here, the December 2010 GAF score appears to be an aberration when it is considered in context with the surrounding evidence, and it is not sufficiently supported by the associated findings.  Specifically, the December 2010 treatment note reflects that the Veteran was pleasant, calm, and oriented, and that his symptoms of depression, insomnia, and anxiety were well-managed with medications.  The contemporaneous VA treatment records likewise show that the Veteran's symptoms were well-controlled, that he was pleasant, calm, and oriented, and GAF scores of 60 and 65. See, e.g., VA psychiatric notes, April 2010 and November 2011.  The Board therefore finds that when the December 2010 treatment note is considered in context with the other medical evidence of record, that this evidence is insufficient to warrant an initial evaluation in excess of 30 percent.

While the rating criteria include lists of specific symptoms for each rating, these are to be used as a guide, and are not a dispositive list.  However, it is significant to note that, while the Veteran did report some intermittent panic attacks and memory problems, which are included in the symptoms listed in the criteria for a 50 percent disability rating, he did not exhibit the symptoms contemplated in that rating criteria.  The Veteran's current symptoms attributable to his service-connected psychiatric disability include sleep difficulties, panic attacks, some memory problems, depressed mood, and anxiety.  These are all adequately considered in the list of symptoms for his current 30 percent disability rating.  Overall, the Board finds that the disability picture presented by his service-connected anxiety disorder more nearly approximates the criteria for a 30 percent disability rating.  

In so finding, the Board has carefully considered the Veteran's contentions.  In this case, however, the competent medical evidence and clinical findings comporting with the applicable rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the anxiety disorder disability on appeal. See Massey v. Brown, 7 Vet. App. 204, 208 (1994) (generally, the Board has been directed to consider only those factors contained wholly in the rating criteria).  In this regard, the clinical assessments of record are considered persuasive as to the Veteran's degree of impairment due to anxiety disorder since they consider the overall social and industrial impairment due to his psychiatric illness.  

Neither the lay nor the clinical evidence provides a basis for the assignment of an initial rating in excess of 30 percent for anxiety disorder as the findings needed for the next higher evaluation are not demonstrated.  As such, the Board finds that the preponderance of the evidence is against the assignment of an initial evaluation in excess of 30 percent.  Accordingly, the claim must be denied. 38 U.S.C.A. § 7107(b).  

b. Lipomas of the forehead and forearms

The Veteran is currently service-connected for multiple lipomas of the forearms and forehead, rated as 0 percent disabling, effective October 1, 1986.  His claim for an increased rating was received in August 2007.  The lipomas are rated as analogous to a benign skin neoplasm under 38 C.F.R. § 4.118, Diagnostic Code 7819 (2014), which directs that the disability be rated under the criteria for disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or on the basis of limitation of function of the affected part.  For reasons explained below, DC 7800 is not for consideration in this case.  

In evaluating skin and scar residuals, the Board notes that changes have recently been made to 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  These changes apply only to applications for benefits received on or after October 23, 2008, which is well after the date of the Veteran's August 2008 claim.  However, under typical circumstances, a veteran who is rated under DCs 7800 to 7805 before October 23, 2008, may request review under the amended diagnostic codes, irrespective of whether the Veteran's disability has increased since the last review, but in no case will the revised award be effective before October 23, 2008.  Here, while there is no indication that he made such a request, the RO's April 2008 decision and subsequent Statement of the case clearly noted that the pre-2008 and post-2008 rating criteria had been considered.  The Board will therefore address both the pre-2008 rating criteria and post-2008 rating criteria, even though the Veteran cannot receive a revised award under the new criteria until October 23, 2008.

With respect to the pre-2008 criteria, the following diagnostic codes are relevant:

Under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7801, scars, other than head, face, or neck, that are deep or that cause limited motion: area or areas exceeding 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), warrant a 10 percent rating. Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part. Note (2): a deep scar is one associated with underlying soft tissue damage. 

Under Diagnostic Code 7802, a 10 percent rating is warranted for: scars, other than head, face, or neck, that are superficial and that do not cause limited motion: Area or areas of 144 square inches (929 sq. cm.) or greater. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 percent rating is warranted for superficial and unstable scars. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating for scars that are superficial and painful on examination. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7805, other scars are rated on limitation of function of the affected part. 

The notes pertaining to these regulations (re-numbered) are shown below: 

(1) Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part. 

(2) A deep scar is one associated with underlying soft tissue damage. 

(3) A superficial scar is one not associated with underlying soft tissue damage. 

(4) An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 

Under the revised DC 7801, scars other than head, face, or neck, that are deep or that cause limited motion warrant the assignment of a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm). 38 C.F.R. § 4.118 , DC 7801(2014). Under the revised version of DC 7802, burn scars or scars due to other causes not of the head, face or neck, that are superficial and nonlinear warrant a 10 percent evaluation under DC 7802 when they cover an area or areas of 144 square inches (929 sq. cm.) or greater. 38 C.F.R. § 4.118, DC 7802 (2014). 

The revised DC 7804 allows for compensable evaluation for unstable or painful scars, regardless of the size. Note (1) of DC 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar. Note (3) makes clear that a scar rated under DC 7802 may receive an evaluation under DC 7804 when appropriate.  For a 10 percent rating under the revised DC 7804, there must be a showing of one or two scars that are unstable or painful.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or six scars.

DC 7805 has not changed, providing that scars may be rated on limitation of function of the affected part.

Under Diagnostic Code 7819, benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or impairment of function. 

When the requirements for a compensable rating of a diagnostic code are not shown, a 0 percent rating is assigned. 38 C.F.R. § 4.31 (2014).

Factual Background

The Veteran underwent a VA Agent Orange examination in March 2007.  At that time, multiple lipomata of the forearms were present.  

Private treatment records dated throughout 2007 are silent as to complaints, treatment, or diagnoses relating to the skin. 

The Veteran underwent a VA skin examination in April 2008.  At that time, the Veteran described soft, fatty lumps under the skin on his forearms.  He denied any current treatment for the lipomas.  Objective examination revealed seven lipomas on the forearm, ranging from 1 cm wide x 1 cm long, to 2 cm wide x 2 cm long.  Total body area affected was less than 5 percent.  Exposed areas affected were also less than 5 percent.  The diagnosis was multiple lipomas of the bilateral forearms.  The examiner noted that there was no scarring, no disfigurement, and no functional limitation or impairment caused by the skin condition. 

Private treatment records dated throughout 2009 are silent as to complaints, treatment, or diagnoses of a skin condition. 

The Veteran underwent a VA skin examination in April 2012.  The pertinent diagnosis was asymptomatic subcutaneous lipomas of the forearms.  The examiner noted that none of the lipomas resulted in scarring or disfigurement of the head, face, or neck.  No malignant neoplasms were present.  No systemic manifestations due to any skin disease were present.  There was no current treatment for the skin condition.  There were no debilitating/non-debilitating episodes.  The examiner noted that there were no residual conditions or complications due to the neoplasm (i.e., lipomas), or its treatment, other than those described above.  The examiner described seven, non-disabling, non-tender, asymptomatic, 1 to 2 cm subcutaneous lipomas of the ventral and dorsal right forearm, and four of the left forearm without overlying skin changes.  The examiner noted that the skin condition did not affect the Veteran's ability to work.  He also noted that there had been no worsening of the lipomas since the current disability rating had been assigned.  The examiner further noted that no lipomas of the forehead were discovered upon examination; accordingly, the requested imagining studies were not performed.  

Analysis 

As an initial matter, and as based on the evidence outlined above, the Veteran's skin conditions currently being decided on appeal do not involve scarring or disfigurement of the head, face, or neck.  Indeed, although the skin conditions were originally rated to include lipomas of the forehead, none of the medical evidence (or lay evidence, for that matter) received during the course of this appeal has demonstrated the presence of lipomas on the forehead, or any residuals thereof. See 2008 and 2012 VA Skin Examinations.  The disabilities in issue are therefore to be rated as scars (under DCs 7801, 7802, 7803, 7804), or rated on impairment of function (DC 7805). 

In this case, the Board finds that the claim for a higher rating for lipomas of the forearms must be denied under both the old and new rating criteria.  The evidence is insufficient to show that the Veteran's lipomas are productive of: deep scars, scars causing limited motion and covering an area exceeding 6 square inches (39 sq. cm.), superficial scars (without a limitation of motion) with an area or areas of at least 144 square inches (929 sq. cm.), superficial and unstable scars, superficial and painful scars on examination, or a limitation of function. See VA 2008 and 2012 VA Skin Examinations.  A compensable rating is simply not warranted pursuant to Diagnostic Codes 7801, 7802, 7803, 7804, 7805, or 7819.  There are no other diagnostic codes for consideration in this case.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

The Board has also considered the Veteran's statements that his skin disability is worse than currently evaluated.  He is clearly competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to identify a specific level of disability pursuant to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's skin disorders has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings address the criteria under which the disability is evaluated.  The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).

c. Extraschedular Consideration/TDIU 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 . The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the Board finds that the rating criteria contemplate the Veteran's disability. The Veteran's anxiety disorder is manifested by symptoms such as insomnia, panic attacks, some memory/concentration problems, depressed mood, and anxiety, while his lipomas are largely asymptomatic.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that a TDIU claim cannot be considered separate and apart from an increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability. 

The record in this case indicates that the Veteran previously asserted that he was not employable by reason of PTSD. See March 2009 statement from Veteran, and August 2009 VA Form 21-8940.  The record also indicates, however, that the Veteran's TDIU claim was denied in an April 2010 rating decision issued during the pendency of this appeal.  The April 2010 rating decision was not appealed and is now final; the Veteran has since revealed that he was laid off from work and had not attempted to look for subsequent work.  Thus, this case is distinguishable from Rice and a TDIU claim is not raised by a review of the record.


ORDER

Entitlement to service connection for a bilateral knee disability is denied. 

Entitlement to service connection for a back disability is denied. 

A compensable evaluation for lipomas of the forearms and forehead is denied. 

An initial evaluation in excess of 30 percent for an anxiety disorder is denied.


REMAND

Service Connection - Diabetes Mellitus

The Veteran seeks service connection for diabetes mellitus, type II.  In the March 2012 remand, the Board noted that the medical record raised a possible theory of entitlement to service connection on a secondary basis.  The remand directives thus included an instruction for a VA examiner to address whether it was at least as likely as not that diabetes was caused or aggravated by the service-connected hypertension (to include treatment for hypertension).  

The requested VA examination was obtained in April 2012.  The examiner opined that diabetes mellitus was not caused by (or the result of) hypertension; the examiner did not, however, address whether the Veteran diabetes was aggravated by hypertension, or medications taken for treatment of hypertension as directed by the Board.  

The U.S. Court of Appeals for Veterans Claims has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, based on the foregoing, the Board finds that the directives of the March 2012 remand were not substantially complied with, thereby necessitating another remand.  Indeed, on remand, the VA examiner will be requested to address whether the Veteran's diabetes mellitus, type II, is at least as likely as not aggravated by service-connected hypertension (or treatment for hypertension).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the physician who conducted the VA diabetes examination in April 2012 review the claims file, including this remand, and provide an addendum to the previous examination report that addressees the following:

Is at least as likely as not (i.e., a probability of 50 percent) that the Veteran's diabetes mellitus is AGGRAVATED by his service-connected hypertension, including any treatment for hypertension? 

If so, please state, to the extent possible, the baseline severity of the diabetes mellitus before the onset of aggravation. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

2. Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


